PER CURIAM
Defendant appeals a judgment, following a trial to the court, dismissing his counterclaims against Lane County. He maintains that the county’s policy of selecting sergeants exclusively from employees within a bargaining unit represented by the Lane County Peace Officers’ Association violates Article I, section 20, of the Oregon Constitution.1
An Article I, section 20, challenge will succeed if the party asserting the challenge shows
“(1) that another group has been granted a ‘privilege’ or ‘immunity’ that their group has not been granted, (2) that the regulations discriminate against a ‘true class’ on the basis of characteristics that they have apart from the regulations themselves and (3) that the distinction between classes either is impermissibly based on persons’ immutable characteristics and reflects ‘invidious’ social or political premises or has no rational foundation in light of the enabling statute’s purposes.” Northwest Advancement v. Bureau of Labor, 96 Or App 133, 142, 772 P2d 934, rev den 308 Or 315 (1989).
Alternatively, the challenge will succeed if a privilege or immunity is granted by law on the basis of a classification created by the law, if the law does not leave the class open for others to join on equal terms. State v. Clark, 291 Or 231, 240-41, 630 P2d 810 (1981).
Appellant makes no attempt to fit his case within either framework, apparently conceding that such an attempt would be futile. His argument, although historically interesting, is without merit.
Affirmed.

 Article I, section 20, provides:
“No law shall be passed granting to any citizen or class of citizens privileges, or immunities, which, upon the same terms, shall not equally belong to all citizens.”